DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/23/2021 has been entered and claim 9 is cancelled, thus claims 1-8 and 10-11 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the objection is therefore withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1-2, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PGPub. 2004/0185604 in view of Na US PGPub. 2014/0162178, both of record.  	Regarding claim 1, Park teaches a method of manufacturing a display panel (30, fig. 3) [0045], comprising:
 forming a color filter layer (R,G,B hereinafter collectively called RBG, fig. 3) [0044] on a substrate (70, fig. 3) [0037], wherein the color filter layer (RGB) comprises a plurality of color matrices (RGB) [0044] having a plurality of colors (red, green blue – RGB) [0044], the color filter layer (RGB) comprises color blocks (a row of RGB, fig. 3) having at least three colors [0044], and/or a thickness of the color filter layer is greater than or equal to 0.1 µm and less than or equal to 10 µm (the underlines is not taught but also not a necessary limitation due to the “or” preceding the limitation); and  	coating a black material (80, fig. 3) [0037] having electrical conductivity 
 Regarding claim 2, Park teaches a method of manufacturing a display panel (30, fig. 3) [0045], comprising: 	forming a color filter layer (R,G,B hereinafter collectively called RBG, fig. 3) [0044] on a substrate (70, fig. 3) [0037], wherein the color filter layer (RGB) comprises a plurality of color matrices (RGB) [0044] having a plurality of colors (red, green blue – RGB) [0044]; and 	forming a black matrix layer (80, fig. 3) [0037] between the color matrices (RGB) having the plurality of colors (R, G, B), wherein the black matrices (80) have electrical conductivity (conductive black matrix layer, [0037]), and a position of the black matrices (80) corresponds (overlaps) to a position of a transparent electrode (63, fig. 3) [0043]; and  	forming a conductive layer (conductive paste used to adhere the conductive protrusion 92 to the black matrix [0046]; the conductive paste is hereinafter called 92’) on the black matrix layer (80), wherein the black matrix (80) is in direct contact with the conductive layer (conductive paste 92’) (Park et al., fig. 3). 	Since the limitation requires “direct contact” there can be no intervening layer between the conductive layer and the black matrix, hence, it is the conductive paste that is considered as the conductive layer that is in direct contact with the black matrix. 	But Park fails to teach wherein the substrate is a glass substrate and wherein the color matrices are color resist matrices.or a thickness of the color filter layer (RGB) is greater than or equal to 0.1 µm and less than or equal to 10 µm (the underlines is not taught but also not a necessary limitation due to the “or” preceding the limitation) (Park et al., fig. 3). 	Regarding claim 7, Park teaches a display panel (30, fig. 3) [0045], comprising: 	a substrate (70, fig. 3) [0037]; 	a color filter layer (R,G,B hereinafter collectively called RBG, fig. 3) [0044] comprising a plurality of color matrices (RGB) [0044] having a plurality of colors (red, green blue – RGB) [0044] and disposed on a (bottom) surface of the substrate (70); 	a black matrix layer (80, fig. 3) [0037] disposed on a (bottom) same side of the 
matrices (RGB) and have electrical conductivity (conductive black matrix layer, [0037]); and  	a transparent electrode (63, fig. 3) [0043] correspondingly overlapped with the black matrices (80); 	wherein surfaces of the black matrices (80) are provided with a conductive layer (conductive paste used to adhere the conductive protrusion 92 to the black matrix [0046]; the conductive paste is hereinafter called 92’), and the black matrix layer (80) is in direct contact with the conductive layer (conductive paste 92’) (Park et al., fig. 3). 	Since the limitation requires “direct contact” there can be no intervening layer between the conductive layer and the black matrix, hence, it is the conductive paste that is considered as the conductive layer that is in direct contact with the black matrix. 	But Park fails to teach wherein the substrate is a glass substrate and wherein the color matrices are color resist matrices. 	However, Na teaches a display device (fig. 1-3) comprising forming the color filter layer [0101] on a glass [0078] substrate [0100] and wherein the color filter comprises a plurality of color resist matrices [0101] (Na, fig. 1-3, [0100]-[0101]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material used for the substrate as well as the material used for the color filter of Park with that used by Na because glass substrates and color resist are well known in the art and 
 	Regarding claim 10, Park in view of Na teaches the display panel according to Claim 7, wherein the color filter layer (RBG) comprises color resist blocks having at least three colors (red, green blue – RGB) [0044] (Park et al., fig. 3, [0044]).
 	
 Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PGPub. 2004/0185604 in view of Na US PGPub. 2014/0162178 as applied to claim 2 above, and further in view of Cheng US Pat 5721599, all of record. 	Regarding claim 3, Park in view of Na does not teach the method of manufacturing the display panel according to Claim 2, wherein forming the black matrix layer (80) between the color resist matrices (RGB) having the plurality of colors (red, green, blue) comprises: coating a black material (80) having electrical conductivity [0037] on the color filter layer (RGB) and performing a patterning operation on the black material to form the black matrix layer (80). 	However, Cheng teaches a method of forming a display device (fig. 2) comprising: coating a black material (26, fig. 2) (col. 3 / line 29) having electrical . 
 	However, Cheng teaches a method of forming a display device (fig. 2) comprising: coating a black material (26, fig. 2) (col. 3 / line 29) having electrical conductivity (chromium, col. 3 / line 29) on the color filter layer (3/R, 4/G, 5/B; fig. 2) (col. 3 / lines 21-22) and performing a patterning operation (col. 3 / lines 31-34) on the black material to form the black matrix layer (26) (Cheng, fig. 2, col. 3 / line 29-34). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Park with that of  	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PGPub. 2004/0185604 in view of Na US PGPub. 2014/0162178 as applied to claim 2 above, and further in view of Tang US PGPub. 2017/0261849, all of record.

 	Regarding claim 5, Park in view of Na does not teach the method of manufacturing the display panel according to Claim 2, wherein forming the color filter layer (RGB) on the glass substrate (70) comprises: forming a plurality of monochromatic color resist matrices (RGB) having one color on the glass substrate (70); and forming a monochromatic color resist matrix having a monochromatic color different from the one color of the monochromatic color resist matrices between the monochromatic color resist matrices; forming the monochromatic color resist matrices having the one color
on the glass substrate comprising: coating a color filter material having the one color on the glass substrate to form a monochromatic color resist layer; performing a vacuum drying process on the monochromatic color resist layer; performing a curing process on the monochromatic color resist layer subjected to the vacuum drying process; and 

on the glass substrate (1) comprising:  	coating a color filter material (41) having the one color (red) on the glass substrate (1) to form a monochromatic color resist layer (41/11, fig. 8);  	performing a vacuum drying process [0062] on the monochromatic color resist layer (41);  	performing a curing process [0066] on the monochromatic color resist layer (41) subjected to the vacuum drying process; and  	performing a patterning operation (step 5, removing photoresist barrier to form the color filter layers, fig. 4) [0064] on the monochromatic color resist layer subjected to the curing process to form the monochromatic color resist matrices (Tang, fig. 4-10). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Park with that of .

 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PGPub. 2004/0185604 in view of Na US PGPub. 2014/0162178 as applied to claim 7  above, and further in view of Yu et al. US PGPub. 2009/0191654, all of record.
 	Regarding claim 11, Park in view of Na does not teach the display panel according to Claim 7, wherein a thickness of the color filter layer (RGB) is greater than or equal to 0.1 µm and less than or equal to 10 µm. 	However, Yu teaches a color filter substrate (fig. 4G) for a display device [0003], wherein a thickness of the color filter layer (20, fig. 4G) [0073] is greater than or equal to 0.1 µm and less than or equal to 10 µm (0.5-5µm, [0012]) (Yu et al., fig. 4G) [0012]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Yu with that of Park by using the thickness of the color filter as taught by Yu in the range as claimed because such color filter specifications are known to enhance color reproducibility and reduce coupling phenomenon between pixels (Yu et al., [0009]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to .     
                                               Response to Arguments
 	Applicants argue that “Park et al. merely discloses that the black matrix layer 80 and the conductive protrusions 92 are separated by the non-conducting filler 110. Park et al. does not disclose that the black matrix layer 80 is in direct contact with the non-conducting filler 110.” 	The examiner respectfully submits that Park disclosed that the black matrix layer 80 and the conductive protrusions 92 are separated by the conductive paste that is used to adhere the conductive protrusions 92 to the black matrix (80). Therefore, the conductive paste is now considered and interpreted as the conductive layer that is in direct contact with the black matrix. Indeed, Park et al. does not disclose that the “black matrix layer 80 is in direct contact with the non-conducting filler 110” but as this is not the limitation recited in the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NDUKA E OJEH/Primary Examiner, Art Unit 2892